 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                  Case No. 19-CR-1861 JAH
10                Plaintiff,                    ORDER EXCLUDING TIME
11         v.                                   The Honorable John A. Houston
12   LUIS ANTONIO DELREAL,
13                Defendant.
14
15        In light of the current state of discovery and the recent plea offer in this case, and the
16 need for the Defendant to continue reviewing his case and to decide how to proceed, the
17 Court grants the Government’s motion to exclude time in this matter through July 29, 2019,
18 the date of the next status hearing. For the reasons noted in the Government’s motion, the
19 Court finds that the ends of justice served by taking such action outweigh the best interest
20 of the Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
21        SO ORDERED.
22
23
24 Dated: July 25, 2019
                                                   The Honorable John A. Houston
25
                                                   UNITED STATES DISTRICT JUDGE
26
27
28
